UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7402



MICHAEL JOHN BROWN,

                                            Petitioner - Appellant,

          versus


CITY OF VIRGINIA BEACH,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00245-RBS)


Submitted:   December 20, 2007          Decided:    December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael John Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael John Brown seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition without

prejudice because he failed to comply with the court’s order to pay

the required filing fee.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent    “a    substantial     showing     of       the   denial   of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).        We have independently reviewed the record and

conclude      that     Brown   has    not    made    the    requisite         showing.

Accordingly,      we    deny    Brown’s     motion    for       a    certificate        of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                             DISMISSED




                                       - 2 -